Cartwright and Vickers, JJ., dissenting: It is the rule in the construction of statutes that the legislature are presumed to have used words in their ordinary and popular meaning, and applying that rule to sections 124 and 125 of the Criminal Code, it, in our opinion, forbids the interpretation given to them in the foregoing opinion. The words “any receipt or other written evidence of the delivery or deposit of any grain, flour, pork, wool, salt, or other goods, wares or merchandise, upon any wharf or place of storage, or in any warehouse, mill, store or other building,” contained in section 124, when given their ordinary meaning, can only be applied to an acknowledgment by one person to another of the delivery or deposit of such property with the person giving the instrument, by the person to whom it is given: We do not see how the words can be applied to an instrument by which a person acknowledges that he has his own goods or property in his own warehouse, mill, store or other building. It is only one who has “given any such receipt or written evidence of deposit or storage” who can be guilty of the offense specified in section 125. Another rule is that criminal statutes shall be strictly construed, and in this case we think that rule is violated by giving the most liberal construction possible to the words of the statute, so as to bring the instrument executed'by the plaintiff in error within the terms of the statute. Under the rule of strict construction, always adopted in construing statutes creating crimes, we do not see how the instrument in question can be held to be a receipt or written evidence of deposit or storage of grain with the plaintiff in error. Upon consideration by the court of the petition for a rehearing in this cause, Mr. Justice ScoTT delivered the following additional opinion of the court: Plaintiff in error, by his petition for rehearing, contends, among other things, that the cases of Sykes v. People, 127 Ill. 117, Mayer v. Springer, 192 id. 270, and State v. Stockman, 30 Ore. 36, are of controlling importance in this case, and erroneously assumes that as those cases were not discussed in the opinion herein they did not receive the consideration of the court. In the Sykes case the court considered whether section 25 of the Warehouse act was repealed by sections 124 and 125 of the Criminal Code, and determined there was no such repeal. It was there decided that the sections of the Criminal Code referred to include “places of deposit or of storage not public warehouses as designated in the Warehouse act,” and make unlawful certain things not made unlawful by the Warehouse act. There is nothing in that opinion which even remotely indicates the view of the court as to whether those sections extend to and include a building where the business of “storing the goods of others for hire” is not conducted, which is the question in reference to which plaintiff in error deems the case important. The opinion heretofore filed in this case recognizes the law to be as it is stated in the case last referred to, and, indeed, the law so stated was not in anywise questioned by defendant in error. In Mayer v. Springer, supra, the court determined that a mill in which the business of a public warehouseman was not ordinarily conducted did not become a public warehouse where the owner occasionally received and stored therein grain upon which he held an option of purchase, and it was said that isolated instances of so receiving grain would not convert “a mill, store, barn or granary” into a public warehouse. It is urged that this case shows that the word “mill,” as used in the statute, comes within the same class of buildings or places of deposit as a warehouse or a wharf, and that for this reason it is apparent that the rule ejusdem generis must be held to apply to the words “warehouse, mill, store or other building,” as used in section 124, supra. We think no such conclusion can fairly be drawn. In fact, “mill” is by that opinion classed with “store,” “barn” and “granary.” Certainly a barn signifies a place greatly different from a wharf or warehouse, and does not, within any ordinarily accepted meaning of the word, indicate a place where the business of "storing the goods of others for hire” is conducted. The two Illinois cases above mentioned have no application whatever to the controverted legal questions arising upon this record. We stated in the original opinion herein our reason for declining to give weight to cases relied upon by plaintiff in error (including State v. Stockman, supra,) which had been determined in other jurisdictions, and nothing is to be added to what was there said in reference to such adjudications. The petition for rehearing will be denied. Rehearing denied.